Citation Nr: 0910975	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on Appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  

In August 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In a decision dated in October 2007, the Board determined 
that new and material evidence had been submitted to reopen a 
previously denied claim for service connection for a 
bilateral foot disorder and then returned the case for 
additional development.  The case was subsequently returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Any bilateral foot disorder that may be present is not 
causally or etiologically related to service, including any 
symptomatology shown during service.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2005 and in November 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473, 484-86 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the RO obtained the Veteran's service 
treatment records and private and VA medical records 
identified by the Veteran.  The Veteran was also afforded VA 
examinations in order to obtain an opinion as to the 
relationship of any current bilateral foot disorder to 
service.  The Board finds that sufficient medical evidence 
exists to decide the claim.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify, including any defect in 
timeliness, and the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed.Cir. 2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or supplemental SOC, is 
sufficient to cure a timing defect).  The Board concludes 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  Therefore, the Board finds that the duty to notify 
and the duty to assist have been satisfied and will proceed 
to the merits of the Veteran's appeal.

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  

Factual Background

The Veteran's January 1952 service entrance examination 
indicated that his feet were normal and that he had no 
history of foot trouble.  In March 1952 he was found to be 
physically qualified for induction into service.  

In July 1952 the Veteran reported having a history of foot 
pain for six to seven years.  He was found to have genu 
valgus deformity with a two inch bimalleolar spread and 
pronation of the high-foot bilaterally.  There was a spasm of 
the intrinsic musculature of the foot and some callosites of 
the sole.  The examiner found that he had a structurally poor 
foot with splaying and his short forefoot had an acute 
sprain.  

In November 1952 the Veteran appeared before the Physical 
Profile Board with his diagnosis of congenital genu valgum.  
In January 1953 the Veteran was admitted to the sick list 
with that diagnosis and complaints of bilateral foot pain 
during long standing and marching.  The diagnosis of 
congenital genu valgum was confirmed by the Naval Hospital.  
It was concluded that the disorder existed prior to 
enlistment.  

In November 1953 he was found to have cellulitis without 
lymphangitis of the left heel in the line of duty.  A few 
days later the blister healed and the cellulitis cleared.  

His separation examination in March 1954 noted that his feet 
were normal.  

A June 1995 VA examination showed a normal examination of his 
feet, and the X-rays showed that the bony structures of both 
feet were normal.  An August 1995 rating decision indicated 
that there is no record of a bilateral foot condition showing 
a chronic disability subject to service connection.  

In May 2002 the Veteran stated that he wished to reopen his 
claim.  However, the RO found in a rating decision dated 
January 2003 that he did not present new and material 
evidence to reopen his previously denied claim.  

The Veteran was afforded a VA foot examination in September 
2006 to determine the etiology of and also to ascertain 
whether or not the genu valgum was aggravated by military 
service.  The examiner suspected the Veteran had spinal level 
neuropathy that may affect his gait and lower extremity 
strength with a report of numbness affecting the left foot 
more than the right foot.  He stated that there was no 
evidence of genu varum or genu valgum and no evidence, 
therefore, of a causal relationship of either of these 
entities to the Veteran's military service.  The examiner 
suspected that any numbness that the Veteran felt during 
service in 1952 would have been of transient phenomenon 
without evidence to support any lasting neurologic pathology 
or impairment at the level of the foot that could, in any 
way, be directly attributable to the military service.  The 
examiner also found that the Veteran's foot type, e.g. rear 
foot varus, appeared "to be unrelated to military service 
neither caused by nor aggravated by, but, in all probability, 
contributory nonetheless, in and of itself to the patient's 
forefoot problems and complaints despite the patient's report 
that prior to military service he was a competitive 
athlete."  The examiner also noted that the Veteran had a 
clinical diagnosis of metatarsophalangeal joint capsulitis, 
bilaterally, which he stated was probably the same problem 
diagnosed in service.  The examiner stated that he would 
"consider the current diagnostic entity as least likely as 
not a direct continuity of that original problem and would 
very much doubt any causal or substantially contributory 
relationship between the existing current present day 
clinical picture and his previous level of complaint 
associated with his brief military service more than 50 years 
ago."  

In June 2007 the Veteran was seen by a private podiatrist who 
found that he had metatarsalgia of both feet due to a 
flexible high arched foot deformity and hammertoe deformity.  
The examiner also found that he had an abducted gait due to 
high external rotation of his hips.  

In an August 2007 hearing before the Board, the Veteran 
testified that he began experiencing bilateral foot problems 
during boot camp in service.  He stated that after service he 
needed to use arch support and medication to treat the pain.  

In an October 2007 decision, the Board concluded that the 
September 2006 VA examination and the Veteran's statements 
during the Board hearing in August 2007 constituted new and 
material evidence, and thus the case was reopened.  The Board 
found that the September 2006 VA examination provided 
potential evidence of a current bilateral foot disability.  
Although the examination failed to clearly establish a link 
between the Veteran's foot disorder in service and his 
current bilateral foot disorder, the examination raised the 
possibility that the current disability, in part, existed 
during service and may have had onset therein.  

However, the Board decision found the September 2006 VA 
examination confusing and contradictory as it did not provide 
the degree of medical certainty necessary to render a 
rational decision on the Veteran's claim.  Therefore, the 
Board requested a new VA examination to identify by diagnosis 
all the Veteran's current foot disorders as well as whether 
each is a congenital or developmental defect of his feet and 
if so whether there was any superimposed disease or injury to 
his feet during service.  If any disorder was found not to be 
congenital, then the examiner should opine as to whether the 
current disability is related to service.  

The September 2008 VA examination, after review of the 
Veteran's claims file, found that the Veteran had mild lesser 
toe hammertoes reducible bilaterally and tenderness to 
palpation at the metatarsal phalangeal joints of both feet.  
The examiner concluded that it was an essentially normal foot 
examination with what may be characterized as capsulitis of 
the metatarsal phalangeal joints of both feet and mild 
reducible hammertoe deformities with no correlation or 
relationship to the Veteran's military service.  The examiner 
stated that there were no findings of either foot that would 
contribute to significant limitation for ambulatory 
activities of daily living.  
Analysis

The Board finds that service connection for a bilateral foot 
disorder is not warranted.  The record indicates that the 
Veteran has a current bilateral foot disorder, and the Board 
acknowledges that the Veteran was treated for a congenital 
foot disability, genu valgum, while in service.  In order for 
service connection to be warranted, however, the evidence 
must show a nexus between the current disability and service.  
As noted above, the Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Almany v. Brown, 9 
Vet. App. 518 (1996).  

Although there was a diagnosis of congenital genu valgum in 
service, the Veteran's feet were found to be normal during 
his separation examination and at the time of a June 1995 VA 
examination.  None of the three VA examinations the Veteran 
has had since separation from service shows any findings of 
genu valgum.  Therefore, there is no basis for granting 
service connection for genu valgum on any basis.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. § 3.304.  

Although the September 2006 and September 2008 examinations 
find that the Veteran has a metatarsal phalangeal joint 
disorder and the September 2008 examination finds that he has 
hammertoes, the September 2008 examination concludes that 
neither current disorder is related to service.  Regarding 
the Veteran's contention that his current feet disorders are 
due to his foot problems in service, there is no medical 
evidence or competent opinion linking a current bilateral 
foot disability to any incident of service.  The September 
2006 examination is not conclusive and for the reasons 
further described below is of low probative value.  In fact, 
the only persuasive and probative opinion of etiology is 
found in the September 2008 VA examination, and the opinion 
is not supportive of the Veteran's claim.  

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of foot pain during and 
subsequent to service.   Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also, e.g., Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (a veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses).  
However, he is not competent to provide an opinion as to what 
point in time he developed a bilateral foot disorder, to 
include metatarsal phalangeal joint disorder, or whether it 
is related to symptomatology shown in the service treatment 
records or from events during service.  Jandreau at 1372; 
see, e.g., Layno at 465 (1994).  Simply stated, his opinion 
regarding the etiology of his foot disorder lacks probative 
value; it does not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
As discussed below, the other evidence of record outweighs 
that lay observations.  

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence apparently tending to support 
his claim somewhat includes the VA examination dated 
September 2006.  Evidence against his claim includes the VA 
examination dated September 2008 as well as portions of the 
VA examination dated September 2006.  When evaluating these 
opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the Veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The September 2006 VA examination clearly found that the 
Veteran had no evidence of genu varum or genu valgum and no 
evidence, therefore, of a causal relationship to military 
service.  The examiner found that the Veteran's rear foot 
varus appeared to be unrelated to military service and that 
it was neither caused by nor aggravated by but, in all 
possibility, contributory nonetheless, in and of itself to 
the Veteran's forefoot problems and complaints...  This 
statement is confusing and required further clarification.  
The examiner opined that the Veteran may have a current 
diagnosis of metatarsophalangeal joint capsulitis, which he 
stated he would suspect that this is probably the diagnostic 
entity from which he suffered at the time of military 
service.  (Emphasis added.)  However, the examiner then 
seemed to conclude that the present day clinical picture was 
not associated with military service.  38 C.F.R. § 3.102 
(2008) provides that service connection may not be based on a 
resort to speculation or even remote possibility, and a 
number of Court cases have provided additional guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence, which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).

Furthermore, during the September 2006 examination, the 
examiner stated that he would consider the current diagnostic 
entity as least likely as not a direct continuity of that 
original problem and would doubt any causal or substantially 
contributory relationship between the existing clinical 
picture and his previous level of complaint associated with 
his military history.  This examination raised the questions 
of whether the Veteran's foot type, rear foot varus, was 
contributory to his forefoot problems, or whether his 
metatarsophalangeal joint capsulitis onset during service.  
As noted, the Board, in August 2007, found this examination 
to be confusing, as it raised more questions than it 
answered.  

Similar to the 2006 examination, the September 2008 
examination did not mention genu valgum.  Instead the 
diagnoses were mild reducible hammertoe deformities and 
capsulitis of the metatarsal phalangeal joints, but it was 
clearly stated that neither of these disorders had any 
relationship to the Veteran's military service.  This VA 
examination answered the questions raised in the September 
2006 examination, regarding whether the Veteran's current 
bilateral foot disorder had its onset in service.  Not only 
did the examiner not think that it had an onset in service, 
but there was no diagnosis of the disorder until fifty years 
later.  The 2008 VA examination conclusively determines that 
the Veteran's current foot disorders are not related to 
service.  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the September 2008 
VA examination is the most probative opinion, because it 
conclusively answers the question of any relationship between 
any current feet disorder and service.  The opinion reflects 
a full review of all medical evidence of record, including 
the service treatment records and the previous VA 
examinations, is supported by detailed findings and 
rationale, and is couched in terms of greater certainty and 
supporting rationale.  Accordingly, the Board finds that the 
opinion of the September 2006 examiner is of less probative 
value than the opinion by the September 2008 examiner and 
that the September 2008 opinion is persuasive of a conclusion 
that the current bilateral foot disorder does not warrant 
service connection.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records show only a 
congenital genu valgum deformity and that his feet were 
normal upon separation, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or test results indicative of a 
bilateral foot disorder until decades post-service.  The gap 
of time between service and the first medical evidence of a 
diagnosis of a bilateral foot disorder is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  

Thus, after review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a bilateral foot disorder.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for a bilateral foot 
disorder must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  





ORDER

Service connection for bilateral foot disorder is denied.  



____________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


